NO. 12-14-00244-CV

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

IN THE MATTER OF THE ESTATE                     §      APPEAL FROM THE

OF THELMA PAULINE TAYLOR                        §      COUNTY COURT

ERWIN, DECEASED                                 §      HENDERSON COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c). The judgment in the instant case was signed on
April 15, 2014. Appellant requested findings of fact and conclusions of law and, thereafter, filed
a notice of appeal on June 2, 2014. However, Appellant’s notice of appeal states that the
judgment was signed on April 11, 2014.
       A notice of appeal must contain the date of the order or judgment appealed from. TEX. R.
APP. P. 25.1(d)(2). Therefore, on October 13, 2014, Appellant was notified that the notice of
appeal reflects a different entry date than the actual final judgment or appealable order. See id.
Appellant was further informed that the appeal would be dismissed unless the notice of appeal
was amended, on or before November 12, 2014, to show the actual date of the judgment being
appealed. Appellant did not comply with this notice or otherwise respond to it.
       On November 18, 2014, this court again notified Appellant of the defect in the notice of
appeal. Appellant was warned that the appeal would be referred to the court for dismissal unless
an amended notice of appeal was filed with the trial court on or before December 1, 2014. This
deadline has now expired, and Appellant has neither complied with this court’s notice nor
otherwise responded to it. Accordingly, we dismiss the appeal for failure to comply with the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3(c).
Opinion delivered December 3, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                          DECEMBER 3, 2014


                                          NO. 12-14-00244-CV


                        IN THE MATTER OF THE ESTATE OF
                    THELMA PAULINE TAYLOR ERWIN, DECEASED


                                     Appeal from the County Court
                         of Henderson County, Texas (Tr.Ct.No. 28-2014)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.